DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The 6 SEP 2022 cancellation of claims 10, 11, 18, and 19 overcome the 35 U.S.C. 112(a) rejections noted in the previous Office action.
The 6 SEP 2022 amendments to independent claim 12 overcome the 35 U.S.C. 112(b) rejections of claims 12, 14, and 16 noted in the previous Office action.
New Ground of Rejection
A new ground of rejection, prior art references XUE et al. (US 20150315707), appears below.
 Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-9 and 12-17 are rejected under 35 U.S.C. 103 as obvious over embodiments of STOWELL et al. (US 20160053366; below, “STOWELL” – previously cited 22 DEC 2021 IDS noted reference) as evidenced in or in view of XUE et al. (US 20150315707; below, “XUE”). MPEP § 2143(A)-(G).
RE1, STOWELL, in FIGS. 1-7B and related text, e.g., Abstract, paragraphs [0001]-[0088], claims 1-20, discloses a processing method comprising:
depositing (506 of FIG. 5) a first nanocrystalline diamond layer (e.g., [0068]) on a substrate (e.g., [0075]) (see STOWELL’s [0050], [0084], claims 9, 16 and XUE for: using a range of microwave power of 2 to 12 kW), the first nanocrystalline diamond layer having a first thickness, a first roughness, a first hardness, and a first modulus (claims 1, 8); and
depositing (512 of FIG. 5) a second nanocrystalline diamond layer (e.g., Abstract, claim 2) on the first nanocrystalline diamond layer (see XUE for: using a range of microwave power of 2 to 12 kW), the second nanocrystalline diamond layer having a second thickness, and a second roughness, wherein (see below for: the first thickness is greater than the second thickness, and the second roughness is less than the first roughness).
STOWELL discloses the claimed invention except for: 1. the first thickness being greater than the second thickness; 2. the second roughness being less than the first roughness; and 3. using a range of microwave power of 2 to 12 kW. Applicants are reminded that different steps or a different sequence of steps distinguishes one method from a similar method. It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, …. Ex parte Pfeiffer, I962 CD 408 (1961).
Regarding 1 and 2, it would have been obvious … to modify STOWELL’s method such that the first thickness being greater than the second thickness, and the second roughness being less than the first roughness because: i. thickness and roughness are parametrically controlled (see STOWELL’s [0067] and [0087]; XUE’s Abstract, [0009], [0043], claims 1, 11, and 20); and ii. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Additionally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding 3, XUE, in FIGS. 2A, 2B, and related text, e.g., Abstract, paragraphs [0008]-[0044], claims 1-20, teaches using a range of microwave power of 2 to 12 kW (e.g., [0030] – power applied depends on size of substrate).
It would have been obvious … to modify STOWELL’S method as taught by XUE so as to use lower pressure in an activated deposition gas to allow more uniform deposition (XUE [0027]). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, STOWELL discloses the processing method of claim 1, wherein depositing the first nanocrystalline diamond layer comprises generating a deposition gas comprising a carbon-containing gas and carbon dioxide and activating the deposition gas to form a plasma (e.g., claims 2, 4).
RE 3, STOWELL discloses the processing method of claim 1, further comprising depositing a seed layer (e.g., atomic-level layer) on the substrate prior to depositing the first nanocrystalline diamond layer (e.g., [0081], [0086]).
RE 4, STOWELL discloses the processing method of claim 3, wherein the seed layer comprises a nanocrystalline diamond (e.g., [0081], [0086]).
RE 5, STOWELL discloses the processing method of claim 2, further comprising exposing the substrate to a hydrogen plasma to form the first nanocrystalline diamond layer (e.g., claims 2, 4).
RE 6, STOWELL discloses the processing method of claim 1, wherein depositing the second nanocrystalline layer comprises generating a deposition gas comprising a carbon-containing gas, carbon dioxide, and an inert gas and activating the deposition gas to form a plasma (e.g., claims 2, 4).
RE 7, STOWELL discloses the processing method of claim 6, further comprising exposing the first nanocrystalline diamond layer to a hydrogen plasma to form the second nanocrystalline diamond layer (e.g., claims 2 and 3).
RE 8, STOWELL discloses the claimed invention except for the processing method of claim 1, wherein the first thickness is in a range of from about 250 nm to about 650 nm. It would have been obvious … to modify STOWELL’s method such that the first thickness is in a range of from about 250 nm to about 650 nm because: 1. thickness is parametrically controlled (see STOWELL’s [0067]); and 2. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
RE 9, STOWELL discloses the claimed invention except for the processing method of claim 1, wherein the second thickness is in a range of from about 5 nm to about 200 nm. It would have been obvious … to modify STOWELL’s method such that the second thickness is in a range of from about 5 nm to about 200 nm because: 1. thickness is parametrically controlled (see STOWELL’s [0067]); and 2. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
RE 12, STOWELL, in FIGS. 1-7B and related text, e.g., Abstract, paragraphs [0001]-[0088], claims 1-20, discloses a processing method comprising:
depositing (506 of FIG. 5) a first nanocrystalline diamond layer on a substrate (e.g., [0075]) (see STOWELL’s [0050], [0084], claims 9, 16 and XUE for: using a range of microwave power of 2 to 12 kW), the first nanocrystalline diamond layer having a first thickness, a first roughness, a first hardness, and a first modulus; and
exposing the first nanocrystalline diamond layer to an inert gas plasma (512 of FIG. 5, [0084]) to form a smooth nanocrystalline diamond layer (e.g., Abstract, [0007]).
STOWELL discloses the claimed invention except for using a range of microwave power of 2 to 12 kW.
XUE, in FIGS. 2A, 2B, and related text, e.g., Abstract, paragraphs [0008]-[0044], claims 1-20, teaches using a range of microwave power of 2 to 12 kW (e.g., [0030] – power applied depends on size of substrate).
It would have been obvious … to modify STOWELL’S method as taught by XUE so as to use lower pressure in an activated deposition gas to allow more uniform deposition (XUE [0027]). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements as claimed …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 13, STOWELL discloses the processing method of claim 12, wherein depositing the first nanocrystalline diamond layer comprises generating a deposition gas comprising a carbon-containing gas and carbon dioxide and activating the deposition gas to form a plasma (e.g., claims 2, 4).
RE 14, STOWELL discloses the processing method of claim 12, further comprising depositing a seed layer (atomic-level layer) on the substrate prior to depositing the first nanocrystalline diamond layer (e.g., [0081], [0086]).
RE 15, STOWELL discloses the processing method of claim 14, wherein the seed layer comprises a nanocrystalline diamond (e.g., [0081], [0086]).
RE 16, STOWELL discloses the processing method of claim 13, further comprising exposing the substrate to a hydrogen plasma to form the first nanocrystalline diamond layer (e.g., claims 2, 4).
RE 17, STOWELL discloses the processing method of claim 12, wherein the inert gas plasma comprises one or more of helium (He), neon (Ne), and argon (Ar) (e.g., [0027], [0085]).
Claims 1-9 and 12-17 are rejected.
Remarks
The 6 SEP 2022 amendments to independent claims 1 and 12 have been noted and entered.
The 6 SEP 2022 cancellation of claims 10, 11, 18, and 19 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 6 SEP 2022 rebuttal arguments (REM pages 8-9) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815